Citation Nr: 1633927	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a neck disability. 

6.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served active duty from July 1975 to January 1987, October 1996 to January 1997, February 1999 to September 1999, and November 2001 to September 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss, hypertension, and a back disability; and a December 2014 rating decision that denied service connection for tinnitus and a neck disability.   

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for tinnitus, a back disability, and a neck disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record, to include credible lay statements from the Veteran, his spouse, and a friend, show that the Veteran began experiencing hearing problems during service, and that those symptoms have continued to the present.

2. The preponderance of evidence is against the finding that the has left ear hearing loss disability for VA benefits purposes.

3.  The evidence of record shows that currently diagnosed hypertension was incurred during his active service, and has been continuous until the present.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).

3.  The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As both hearing loss and hypertension are among the chronic disease under § 3.309(a), continuity of symptomatology may serve to establish medical nexus.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Right Ear Hearing Loss 

The Veteran claims that he currently has hearing loss in both ears as result of active service.  Specifically, the Veteran claims that during active service he suffered noise exposure from being around aircrafts.  The Veteran claims that hearing loss, or progressively worsening hearing, onset during service and has progressed until the present.  The Board notes that while the medical evidence of record presents a negative nexus for the Veteran's right ear hearing loss, the Board finds that the lay evidence of record is competent and credible to establish continuity of symptomatology to demonstrate a medical nexus.  Therefore, resolving all reasonable doubt in the Veteran's favor, the claim for service connection for right ear hearing loss must be granted.    

The Board notes that impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Here, the Board finds that the medical evidence of record demonstrates that the Veteran's currently has a disability of hearing loss in the right ear.  In a December 2014 VA audiological examination, the Veteran's pure-tone thresholds for the right ear, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
Right
5
10
10
20
40

Speech audiometry results using the Maryland CNC were noted for the right ear at 100 percent.  The examiner ultimately noted moderate hearing loss on some frequencies for the right ear.  Therefore, the Veteran has a current disability of right ear hearing loss.  38 C.F.R. § 3.385 (2015).

The Board also finds that the Veteran's claim of noise exposure during service is also conceded, as evidence demonstrates that the Veteran was exposed to acoustic trauma from being around aircraft.   

Therefore, the question remains of whether there is causal relationship between the Veteran's right ear hearing loss and his in-service noise exposure.  The Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  38 C.F.R. § 3.303(b) (2015).

While the Board acknowledges that the Veteran's service medical records do not shows hearing loss to an extent recognized for VA purposes, the absence of that is not fatal to the Veteran's claim.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established by submitting evidence that the current disability is causally related to service.

At a May 2009 VA examination, the examiner diagnosed the Veteran's with bilateral sensorineural hearing loss in both ears.  However, the pure-tone thresholds and speech audiometry were not sufficient to be considered a disability under VA law.  The VA examiner nonetheless noted an opinion concluding that the Veteran's left ear hearing loss was as likely as not due to active service.  The examiner explained that conclusion was based on the fact that there was a sufficient threshold shift in the Veteran's hearing acuity from entry to separation from service.  No opinion was provided for the right ear. 

At a December 2014 VA audiological examination, the audiology testing results for the right ear are noted above.  In that examination report, the VA examiner noted that the Veteran's right ear hearing loss was less likely than not related to the noise exposure to active service.  The examiner reasoned that, despite the Veteran's complaints of in-service hearing loss, his service treatment records did not show hearing loss or a significant enough threshold shift in hearing acuity between entry and separation. 

However, while the medical evidence of record has been negative to the extent that the December 2014 examiner provided a negative opinion, the previous examiner provided a positive opinion for the left ear and did not opine for the right ear.  The Board also finds that the Veteran's has presented credible lay statements regarding the continuity of right ear hearing loss since service to the present.  The Board notes that the Veteran and other witnesses, as lay persons, are competent to report on matters observed or within his personal knowledge.  38 C.F.R. § 3.159(a)(2) (2015); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he began to experience right ear hearing difficulties in service, and that he has continued to experience these symptoms since service to the present.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept that determines whether testimony may be heard and considered.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994) 

Here, the Board finds the Veteran's assertions regarding the onset of his in-service hearing difficulties, and continuity of symptoms since service, are credible.  The Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced difficulties hearing in service and that these symptoms have not only continued to the present, but have progressively worsened.  Moreover, there is no evidence in the record indicating that those statements are not credible.  The Veteran has also submitted lay statements from a co-worker and friend and his spouse stating that the Veteran's has suffered from hearing loss after service. 

While the Board notes the December 2014 VA examiner's negative opinion, the examiner's rationale did not acknowledge the Veteran's lay statements concerning the onset and symptomatology of his hearing problems.  Therefore, as hearing loss is among the chronic conditions contemplated under 38 C.F.R. § 3.309, the Veteran's competent and credible lay statements establishing continuity of symptomatology may provide evidence to establish a medical nexus.  The Veteran has consistently provided competent and credible evidence that he experienced continuous symptoms of hearing difficulties since active service, and the Board finds no reason to question the veracity of those statements.  Those lay statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for right ear hearing loss.  38 C.F.R. § 3.303(b).  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that right ear hearing loss is due to noise exposure in service and the has been present since service.  Therefore, the Veteran's claim for service connection for right ear hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
Left Ear Hearing Loss 

The Veteran claims that left ear hearing loss disability is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, VA examinations, and lay statements show that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in the left ear, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. § 3.385 (2015); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

However, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in his left ear does not meet the regulatory definition to constitute a hearing loss disability.  While the Veteran has complained of mild hearing loss, and specifically problems hearing conversations, there is no objective evidence of loss of hearing in the left ear that constitutes a disability.  38 C.F.R. § 3.385 (2015).  

The Board notes that the claims file contains service medical records, with routine audiological examinations of the Veteran's hearing at the time of entrance and separation from active service.  However, a close review of these objective results show no instance in which the Veteran's hearing loss in the left ear rose to a level that would constitute hearing loss disability under VA regulations.  The Board notes that since the Veteran's separation from service, post-service medical records also do not demonstrate any objective audiological examinations that show audiometric tests that show a hearing acuity in the Veteran's left ear severe enough to be considered a current hearing disability under VA regulation. 

At a May 2009 VA audiological examination, pure-tone thresholds for the left ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
15
25

At a December 2014 VA audiological examination, pure-tone thresholds for the left ear, in decibels, were:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
15
10
15
25
30
20

Speech audiometry results using the Maryland CNC were note for the left ear was 100 percent for May 2009 examination and 94 percent for the December 2014 examination.  

The Board finds that the objective result from the hearing examinations do not show the requisite levels of pure-tone thresholds or speech discriminations to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. § 3.385 (2015).  The Veteran's audiogram examinations results represent the most severe results from any hearing test of record, to include the separation examination from service.  The Veteran's hearing acuity in his left ear remains below the criteria for a diagnosis of hearing loss.  The speech discrimination remains above the threshold to be considered a disability.

Therefore, the Board finds that without a current disability of left ear hearing loss, the claim for service connection cannot prevail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board realizes that the Veteran has asserted that he has left ear hearing loss disability, and that the cause and effect of his left ear hearing loss is similar to that of his right ear, which has been service-connected in this decision.  The Board notes that competent medical evidence of record includes an opinion that he has a degree of left ear hearing loss which is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is less than it was before, or as it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric guidelines.  For the purposes of applying the laws and regulations administrated by VA, the level of impairment is determined by a mechanical application of the objective criteria of VA regulations.  Here, the objective criteria are not met by the Veteran's hearing acuity, and therefore, the Veteran's left ear hearing loss cannot be considered a disability for which service connection may be granted.  

Therefore, the Board finds the evidence from the VA audiological examinations to be most probative in determining the proper diagnosis regarding the Veteran's claimed left ear hearing loss.

The Board further notes that a review of the additional medical evidence of record reveals no additional objective testing requisite to constitute hearing loss disability in the left ear.  Consequently, as the preponderance of evidence is against the finding of a current disability of left ear hearing loss for VA purposes, and the Veteran's claim of service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran claims that current hypertension was caused by, or is the result of, active duty service.  Specifically, the Veteran claims that he was notified that he started having from high blood pressure during service, and was placed on various hypertension medication during active service by the flight surgeon during his first tour of service in 1979.  A review of the claims file shows that the Veteran began taking hypertension medication during service and that condition has continued until the present.  Therefore, the Board finds, based on continuity of symptomology from active service, that the Veteran's claim for service connection for hypertension must be granted.

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

However, service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is among the chronic disease under § 3.309(a), continuity of symptomatology may serve to establish a medical nexus.  

A May 2009 VA examination show that the Veteran has a current disability of hypertension.  The Veteran has also consistently and continuously claimed that he began having high blood pressure as a result of flights during his active service.  Specifically, he stated that he was told he had high blood pressure by the flight surgeon during his first tour of active duty in 1979.  The Board finds that service medical records also explicitly show that the Veteran started taking high blood pressure medication such as Verapamil and Lisinopril during active service.  The Board finds that evidence establishes a current disability and an in-service incurrence. 

The Board finds that a nexus between the Veteran's in-service incurrence of hypertension and his current condition has been established through continuity of symptomatology.  As hypertension is among the chronic disease identified under 38 C.F.R. § 3.309(a), evidence of continuity of symptoms during active service and until the present is sufficient to establish a medical nexus.  Here, there is medical evidence, both during service and after service to demonstrate that the Veteran has continuously been prescribed hypertension, or high blood pressure, medication since onset during service until the present.  The Veteran has consistently and continuously reported that he has been required to take blood pressure medication since service.  The Veteran has also continuously reported on his Report of Medical History during service, both active and while in the reserves, that he had high blood pressure.  Therefore, the Board finds that the competent and credible evidence of record demonstrates that the Veteran's has continuously had hypertension since its incurrence during service. 

Accordingly, the Board finds that the competent medical evidence demonstrates that hypertension was incurred during active service and has continued until the present.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for hypertension is granted. 

REMAND

The Board finds that additional development is required for the remaining claims for service connection for tinnitus, a back disability, and a neck disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claim for a back disability, in the May 2009 VA examination report the examiner addressed the nature and etiology of that disability.  That examiner ultimately concluded that the Veteran's back disability was not etiologically related to, or aggravated by, active service.  However, upon further review, the Board finds that opinion to be incomplete.  Specifically, the Board notes that the VA examiner's rationale for that conclusion was in part based on the assumption that the Veteran's back condition preceded service.  The Board finds that rationale is inadequate as the presumption of soundness had not been rebutted by clear and unmistakable evidence by the examiner or the evidence of record.  Therefore, the examiner cannot use as a basis of rationale that the Veteran's back disability pre-dated entry into service.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1) (2015).  When a condition is only noted by the Veteran and not diagnosed or noted on examination of the Veteran on entry, the presumption of soundness is not rebutted.  

Here, while the Veteran noted a history of a back injury while playing football at the Naval Academy, it was not diagnosed or recorded by the medical professional in any of his entry examinations for any tour of active service.  Therefore, in order to rebut the presumption of soundness, there must be a finding that the evidence clearly and unmistakably shows that (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004);.  As the May 2009 VA examiner did not address that rebuttal to that evidentiary standard, the examiner cannot rely on the Veteran's history of a back condition as basis for a negative nexus finding.  Therefore, the Board finds the VA examiner's opinion to be inadequate and additional opinion is required for the VA to fulfill the duty to assist the Veteran.  Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the claim for a back disability is distinguishable from the claim for service connection for hypertension, in that there is no evidence that the Veteran had arthritis of the back during service, or to a compensable degree within one year following separation from service.  While there is evidence that the Veteran had back pain during service, MRIs during service showed no diagnosis of arthritis or degenerative changes during service.  The Veteran was granted service connection for hypertension in this decision on the basis of continuity of symptomatology.  However, that cannot be found for the current back disability, as there is no evidence of arthritis during service.  Therefore, the claim must be remanded for an addendum opinion that speaks directly to the nature and etiology of the claimed back disability. 

Additionally, the Board finds that additional development is required as to the claims of entitlement to service connection for a neck disability and tinnitus.  In a November 2015 notice of disagreement, the Veteran stated that he wanted to appeal the claim for service connection for a neck condition.  Subsequently, during the July 2015 Board hearing, the Veteran expressed that he also wanted to appeal the claim for service connection for tinnitus.  As both notices were presented to VA within a year after the notification of the denial in December 2014, and the Veteran was not issued a standard notice of disagreement form, both notices of disagreement are considered timely.  Therefore, as the RO has not issued a statement of the case on those issues, the Board must remand for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians, that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with a medical doctor examiner to determine the etiology of any back disability.  The examiner must review the claims file and should note that review in the report.  When providing the opinions, the examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of the disability.  The examiner should provide the following opinions:

(a)  The examiner must first opine as to whether the Veteran's back condition clearly and unmistakably pre-existed entrance to active service.  The examiner should consider and discuss all lay statements from the Veteran, and medical records from the treating physicians.  The examiner should specifically cite to evidence of record demonstrating that a back disability clearly and unmistakably preexisted entrance to service.

(b)  If a back disability clearly and unmistakably preexisted service, the examiner should then opine whether any preexisting back condition clearly and unmistakably was not aggravated (permanently worsened beyond the natural progression of the disease) during service.  The examiner is asked to reconcile any such conclusion regarding aggravation with all previous VA and non-VA medical opinion, to include those private medical opinions provided by the Veteran's treatment physicians of record.  If it is found that there is clear and unmistakable evidence that the Veteran's back condition existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the examiner should explicitly state as such, and clearly indicate the clear and unmistakable evidence supporting that conclusion.  The examiner should specifically state whether any increase in any preexisting back disability represents only the natural progress of the disorder or is beyond the natural progress of the disorder.

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current back disability that did not preexist entrance to service is related to active service.

4.  Issue a statement of the case addressing the issues of entitlement to entitlement to service connection for tinnitus and a neck disability.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the claims to the Board.

5.  Then, readjudicate the claim for service connection for a back disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


